Title: To George Washington from Robert Adam, 24 June 1771
From: Adam, Robert
To: Washington, George



Dear Sir
June 24th 1771

Im favoured with yours and Observe the Contents your Orders by the Adventure shall be pointedly and particularly taken notice of—I was this Morning a good deal Alarmed when we began to Overhaul your Herrings the first 3 or 4 Barrels we opned were in exceeding Bad Order On the top they were laid in promisscously without either form of packing or Salt and most of those they were filled up with were realy Spoiled Herrings I had then determined to Advise you of it and proceed no further, thinking it would be againts your Intrest to ship them as at all Events youd have the freight to pay, but I was determined

to have a Generall View of them and to my Satissfaction I found them in Generall turn out much better than they did at the begining, some of them I had repacked half way down, and filled up with fresh salt and after overhauling the whole which I have done this day they have lost a Barrel & taken about ⅓ of a Barrel of mine 2½ Bushels Salt and the Labour of a Cooper & 2 other hands so that you have now in your Mark Shiped 39 Barrels in pretty good Order.
In regard to your former sales I Observe yours from Robert McMickan, And see that the whole quantity shiped was Consigned from you to him So that the £50.10.1 which he says may be nigh the neet proceeds Includes the Freight Comission &ca, All he says to us on the Subject is Viz. The goods Collo. Washington Ordered are shipt to him & I believe will be full as much as the proceeds of his herrings will amount to—This is all I know of the matter And believe I may be right that the freight is included I have not yet had their sales but Expet them dayly when I shall better inform you—I cannot Asertain the quantity of Herrings as I was but now & then down I thought that Mr Washington & Mr Campbel had fixed that As I repeatdly desired them when they were packing them to Count 3 or 4 Barrels every day and at the End to Avarage them & this I looked upon to be the most equitable way both for you & me And this I hope they have done so that it may be fixed to your Satissfaction I am with all my most Sincere Endeavours to Serve you Most Resspectfully Your Most Obedt & very Humb. Servt

Robert Adam


Day light quite gone.

